Jaokson, Justice.
1. One of the controlling questions in this case arises upon the construction of the deeds under which the Eagle and Phenix Company claims the property levied on. That property is land lying west of a certain line in the Chattahoochee river, so many feet from a rock-wall constructed therein, belonging to or parts of water-lots, Nos. 2, 11, 12, 13, 14 and 15. The whole of these lots once belonged to the defendant in execution, the Water Lot Company. That company made conveyances of these lots, or parts of them, according as those deeds may be construed, to certain persons from whom the claimant purchased, or through whom the claimant holds. The plaintiff in execution insists that the fee by these deeds passed into the purchasers from the company only to the west line-in the river above referred to, with an easement in the water beyond — leaving the fee to the land beyond, under the water, still in the defendant in execution, to the Alabama shore of the river ; whilst the claimant insists that the entire title to all of these lots passed into their grantors and thence into them. One of the deeds is set out fully in the record as a sample of the *459others, and the true construction thereof must settle this point.
The deed to number three (the others being agreed to be similar upon this point) in its descriptive words is as follows: “All that tract or parcel of land lying, situate and being in the city of Columbus, in said county and state, included in the grant made by -the legislature of the state of Georgia, of the West Commons on Bay street for water-lots to said city of Columbus, and known and distinguished in the plan of the survey of said water-lots in the Chattahoochee river, in said city of Columbus, as lot number three (3), beginning on Bay street, as designated by said act of the legislature, and defined by said survey in pursuance thereof, at the southeast corner of lot number two (2) in said survey, and running west on the line dividing lots two and three to a point twenty-five feet of the eastward wall of the rock canal or reservoir, constructed in the bed of said river Chattahoochee, thence running south seventy-two feet to the south line of said lot number three (3), and leaving twenty-five feet between the west end of said lot number three (3) and the eastern wall of said reservoir or canal, for a water-passage or water-way, thence running east on the south line of said number three (3) to Bay street aforesaid, thence north along Bay street seventy-two feet to the beginning.”
Then follow certain covenants that the grantee and his heirs and assigns, are to do certain blasting, that his buildings are to be fire-proof, and erected in certain proportions, so as to leave eleven feet between the walls of the buildings and the line of the lot, and are to be chargeable with one-nineteenth part (there being nineteen lots) of the expense of repairing the dam across the river and the canal or reservoir.
Then follows this covenant: “And said Water Lot Company, of the city of Columbus, hereby covenants with the said John H. Howard, his heirs and assigns, that the said John H. Howard, his heirs and assigns, shall be entitled to *460use one-nineteenth part of all the said water commanded by the said dam and canal, which water shall be taken from said canal and conducted across the water-passage-or waste-way in flumes or aqueducts, in such manner as not to impede or obstruct the passage of the water through said waste-way from the machinery above said lot number three (3.)”
Then follows another covenant to the effect that the Water Lot Company will not erect, or grant the privilege to others of erecting, on any of said water-lots from No. 1 to No. 19, any buildings other than fire-proof, and that the buildings on the lots adjoining number three shall be eleven feet from the north and south lines of number three.
Then follows the habendum and tenendtim as follows : ‘To have and to hold the above granted and bargained premises, with the appurtenances, privileges and easements thereof, as herein described and defined, unto him, his heirs and assigns, etc.”
The boundai’ies of the land conveyed seem to us clearly defined in this deed. The Water Lot Company held to the Alabama line, which is, we understand, high water mark on the western side or shore of the river. If it meant to convey all of number three to that line, it would have been easy and simple so to have said in the deed; but instead of so stating in the deed, it expressly and plainly defines the western line of the lot as in the river, at a certain number of feet from “the eastward wall of the rock-canal or reservoir constructed in the bed of the river.” The fee therefore passed only to that line, but as it was a water-lot and valuable for manufacturing purposes, an easement in water necessary for such purposes is granted, with stipulations in regard to contribution of expenses of repair, etc., etc.
,2. The other covenants set out and referred to in this opinion strengthen the correctness of this construction of the deed. It would seem to be necessary to reserve some fee in the Water Lot Company in order to carry into effect its several covenants with the several grantees. It seems to *461us that the deed aud covenants therein, and the circumstances surrounding the grant as disclosed in the record, make it clear that this was a grant of a fee to part of lot three, with easement or water privilege as to the balance of the lot, and indeed to a certain part'of all the water cofitrolled by the canal. A servient fee simple title was reserved to the remainder of the lot, subject and subservient to the right of the dominant estate in the grantee to the use of the water, so that the fee remaining in the grantor can never be used in such manner as to interfere with the superior rights of user granted to the superior or dominant estate.
See Washburn on Servitudes and Easements, 2d Ed., pp. 2, 3, 9, 14, 37, 46; Wash. Real Property, 4 Ed., p. 404; Doe vs. Wood, 2d Barn. & Ald., 724; Jackson vs. Hatchaway, 15 Johnson, 454; Child vs. Starr, 4 Hill, N. Y., 382, cited by plaintiff in error.
The deed to Yan Leonard, trustee, is, if different at all, more striking in its terms, as conveying the same part of number eleven. And the deeds from the city to the original parties who afterwards made the Water Lot Company contain covenants which seem to make necessary the retention of the fee in order to fulfil them.
But it is hardly necessary to invoke all this aid from other deeds and the covenants in these deeds in order to construe them. The boundary is fixed in the deeds themselves, and west it stops at a defined line in the bed of the river, and does not extend to the Alabama shore, so that the-land conveyed does not cover the part of the lots levied on.
3, Of course possession of the property under such' deeds from the defendant in fi. fa., so conveying title toparte of the lots in fee, with easement to water in the remainder of them, will not discharge the fee not sold from the lien of the judgment, though the grantees had been in possession four years. They were in possession under these deeds, and their possession was of the fee to the boundary in the river and of the easement beyond. But they were *462not, under these deeds from the defendant in execution, in possession of the land beyond the line defined in the deeds. It is that fee which is levied upon, and that fee is not discharged from the lien of the judgment by virtue of the four years statute. Code, §3583.
Nor can possession under these deeds ripen into a good prescriptive title to the fee beyond the boundary ; for the color of title is the deeds and they extend only to that line. By prescription the title is good to the land as far as the western line in the river and to the easement beyond, but it does not, under these deeds, extend to the fee beyond that boundary. Code, §§2680, 2681, 2682, 2683.
4. Nor can any prescription be based upon deeds to the stock-holders of this company to stock therein. Their possession under such deeds was not adverse to the Water Lot Company, and therefore seven years, or any other number of years’ possession under such deeds, could not ripen into a title to defeat the judgment creditor of the company. If they were stock-holders in the Water Lot Company, (and the deeds seem to make them so) then they were chargeable with notice that this property — this unconveyed fee to parts of the lots — was a trust fund to pay the debts of the corporation, and knowing of the trust, they could not hold adversely so as to defeat a judgment creditor of the trust.
We think, then, that under the facts disclosed in this record, (what other facts not therein disclosed may do we cannot say) the claimant is not protected by title by prescription resting upon the deeds exhibited in the record.
5. In respect to what this fee levied upon is worth, incumbered as it is with the right of the dominant estate to the use of the water flowing tnereon, we have nothing to say. Its value will be tested on the block. Whether worth little or much, if the title to it be still in the defendant in execution, the judgment creditor has the right to sell it.
Judgment reversed.